Case 4:20-cv-04101-SOH-BAB Document 59                          Filed 04/19/21 Page 1 of 1 PageID #: 356




                               IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF ARKANSAS
                                       TEXARKANA DIVISION


 RANDALL MORRIS                                                                                 PLAINTIFF

 v.                                          Civil No. 4:20-cv-04101

 STEVEN KING, R.N. WARDEN JEFFIE
 WALKER; CORPORAL GOLDEN ADAMS;
 DR. KEVIN MCCAIN; SHERIFF JACKIE RUNION;
 SGT. JOHN DOE; SERGEANT RICHARD HENDERSON;
 CPL A. ELLIS; and JOHN DOE—MILLER COUNTY
 DETENTION CENTER MEDICAL DIRECTOR                                                          DEFENDANTS

                                                      ORDER

            Before the Court is the Report and Recommendation filed March 23, 2021, by the

 Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

 ECF No. 41. Judge Bryant recommends that Separate Defendant Dr. Kevin McCann’s 1 Motion to

 Dismiss (ECF No. 23) be denied.

            No party has filed objections to the Report and Recommendation, and the time to object

 has passed.         See 28 U.S.C. § 636(b)(1).             Therefore, the Court adopts the Report and

 Recommendation (ECF No. 41) in toto. Accordingly, the Court finds that Separate Defendant

 McCann’s Motion to Dismiss (ECF No. 23) should be and hereby is DENIED.

            IT IS SO ORDERED, this 19th day of April, 2021.


                                                                        /s/ Susan O. Hickey
                                                                        Susan O. Hickey
                                                                        Chief United States District Judge




 1
     Separate Defendant McCann is referred to as Dr. Kevin McCain in the case caption.
